Citation Nr: 0426439	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  03-31 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1969 to April 1973.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a September 2002 
decision by the Newark Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
PTSD, rated 10 percent disabling.  In the same decision, the 
RO denied service connection for diabetic retinopathy (which 
was later granted in a July 2003 RO decision), and declined 
to reopen a claim of service connection for a left knee 
disorder.  In his notice of disagreement with the September 
2002 decision, the veteran expressly limited his appeal to 
the issue of entitlement to an increased rating for PTSD.  
Accordingly, this is the only issue before the Board.  In 
July 2003 the RO increased the rating for PTSD to 30 percent, 
with the same effective date as that assigned for the grant 
of service connection.  In view of AB v. Brown, 6 Vet. App. 
35 (1993), the claim remains in controversy, as less than the 
maximum available benefit was awarded.  In March 2004, the 
veteran appeared at a Travel Board hearing at the RO before 
the undersigned.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The VCAA provides, among other 
things, for notice and assistance to claimants under certain 
circumstances, and the duty to notify the veteran includes 
the duty to tell him what evidence, if any, he is responsible 
for submitting to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Here, the RO properly provided notice on the "downstream" 
issue of an increased rating via the July 2003 SOC.  However, 
it does not appear that all technical notice requirements 
have been met.  Inasmuch as the case is being remanded 
anyway, there is an opportunity to ensure that all notice 
requirements are satisfied.  

In a claim for disability compensation, the duty to assist 
includes conducting a thorough, contemporaneous medical 
examination, taking into account records of prior medical 
treatment so that the disability rating will be full and 
fair.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the 
most recent medical evidence pertaining to the veteran's 
service-connected PTSD consists of a March 2003 VA 
examination report, as well as VA outpatient records dated 
through November 2002.  The March 2003 report of examination 
indicates that the veteran's mood was depressed, his affect 
was blunted, he appeared isolative, and he had "some 
problems at work."  At the March 2004 hearing the veteran 
testified that the symptoms of his PTSD have increased in 
severity "very much" over the course of the last two years.  
In light of the veteran's testimony regarding the increased 
severity of his PTSD symptoms, further development of medical 
evidence is indicated.  

VA regulations provide that individuals for whom 
reexaminations have been authorized and scheduled are 
required to report for such examinations.  38 C.F.R. §§ 
3.326(a), 3.327(a).  38 C.F.R. § 3.655 provides, in pertinent 
part, that when a claimant fails, without good cause, to 
report for an examination scheduled in conjunction with a 
claim for an increased rating, the claim shall be denied.  

The nature of the disability at issue suggests ongoing 
treatment.  Reports of such treatment may include information 
pertinent to the veteran's claim.  

Furthermore, the record reflects that the veteran is, or may 
have been, a participant in a VA Vocational Rehabilitation 
program.  Records of his participation in the program are 
constructively of record, and may contain information 
critical to his claim for an increased rating for PTSD.  

It is noteworthy that a claim placed in appellate status by 
disagreement with the initial rating award and not yet 
ultimately resolved is an original claim, as opposed to a new 
claim for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, as here, separate ratings may be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  It is further 
noted that the U.S. Court of Appeals for Veterans Claims (the 
Court) has issued important guidance in the application of 
the current psychiatric rating criteria.  The Court has held 
that the specified factors for each incremental rating were 
examples rather than requirements for a particular rating.  
The Court also stated that the analysis should not be limited 
solely to whether the claimant exhibits the symptoms listed 
in the rating scheme, and that it is appropriate for a rating 
specialist to consider factors outside the specific rating 
criteria in determining the level of occupational and social 
impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should provide the veteran 
written notification of the VCAA and 
implementing regulations as they 
specifically pertain to this claim in 
accordance with the statutory provisions, 
implementing regulations, the Court's 
guidelines, and any other applicable 
legal precedent.  The veteran should be 
specifically advised of what is needed to 
establish a rating in excess of 30 
percent for PTSD, of what the evidence 
shows, of his and VA's respective 
responsibilities in evidence development, 
and that he should submit everything he 
has pertinent to the claim.  He should 
have the opportunity to respond.

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for PTSD 
from November 2002 (the date of the most 
recent VA outpatient records) to the 
present, then obtain complete records of 
such treatment from all sources 
identified.  Whether or not he responds, 
the RO should obtain reports of any VA 
treatment (not already of record) for 
PTSD since November 2002.  The RO should 
obtain and associate with the claims file 
all records pertaining to the veteran's 
evaluation for/participation in a VA 
Vocational Rehabilitation program.  

3.  The RO should then arrange for a VA 
psychiatric examination to ascertain the 
current severity of the veteran's PTSD.  
His claims file must be available to the 
psychiatrist for review in conjunction 
with the examination.  The psychiatrist 
should review pertinent historical data 
in the claims folder, including previous 
psychiatric findings and diagnoses, and 
describe the nature and severity of all 
symptoms attributable to PTSD (to include 
side-effects of any medication the 
veteran is taking for PTSD), and their 
impact on the veteran's occupational and 
social functioning/activities.  The 
examiner is asked to assign a Global 
Assessment of Functioning score for the 
veteran's PTSD.

4.  The RO should then review the claim.  
The possibility of "staged" ratings 
should be considered.  If it remains 
denied, the RO should issue an 
appropriate supplemental SOC and give the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board.

The veteran has the right to submit additional 
evidence/argument on the matter the Board has remanded to the 
RO.  This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims remanded by the Board 
for additional development or other appropriate action must 
be handled in an expeditious manner.


	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


